Citation Nr: 1509286	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-11 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to April 1985, and from December 1985 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2012, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran was accompanied by his wife, who also provided testimony.  A transcript of this hearing has been associated with the claims file.  

This appeal has been before the Board twice.  In the first instance, November 2013, the Board remanded the claim for VA to obtain additional records including service personnel and treatment records, post-service treatment records, and Social Security Administration records, which had not been previously obtained and associated with the claims file.  The Board also requested that another VA examination be scheduled for the Veteran to determine if the cervical spine disability is related to the Veteran's active service.  The RO completed the requested development before it returned to the Board in September 2014.  See Stegall v. West, 11, Vet. App. 268 (1998).  

Upon the appeal's return to the Board, the Veteran's representative proffered a new argument for the Board's consideration.  Specifically, the representative asserted that the Veteran's cervical spine disability was related to a service-connected back disability.  Since the relationship between the cervical spine and back disabilities was not addressed in the September 2014 VA examiner's opinion, the Board remanded the case a second time for an addendum opinion to address the representative's new assertion.  Within weeks of the remand order, an addendum opinion was prepared in September 2014.  The appeal once again returned to the Board for appellate review.  


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in this appeal, the Veteran expressly stated in writing that he wished to withdraw the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In January 2015, prior to the promulgation of a decision, the Veteran submitted following the written request: "I, [], hereby and formally request that [VA] and [the Board] withdraw my issue for entitlement to service connection for a cervical spine condition (neck disability) from appeal."   The Board finds that the January 2015 submission expresses the Veteran's clear intent to withdraw his appeal before the Board.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review this appeal.  Accordingly, the Veteran's request is granted. 



ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


